Exhibit CHANGE IN CONTROL SEVERANCE AGREEMENT TABLE OF CONTENTS 1. Purpose 1 2. Your Agreement 1 3. Events That Trigger Severance Benefits 1 a.Termination After a Change in Control 1 b.Termination After a Potential Change in Control 1 c.Successor Fails to Assume This Agreement 1 4. Events That Do Not Trigger Severance Benefits 2 5. Termination Procedures 2 6. Severance Benefits 2 a.In General 2 b.Lump-Sum Payment in Lieu of Future Compensation 2 c.Incentive Compensation and Options 2 d.Group Insurance Benefit Continuation 3 e.Group Benefit Continuation 3 f.Officer Benefits 3 g.Medical Benefits 3 7. Time for Payment 3 8. Payment Explanation 4 9. Potential Limitations 4 a.Golden Parachute Limitation 4 b.Section 162(m) Limitation 4 10.Disability 4 11.Effect of Reemployment 5 12.Successors 5 a.Assumption Required 5 b.Heirs and Assigns 5 13.Amendments 5 14.Governing Law 5 15.Claims 5 a.When Required; Attorneys' Fees 5 b.Initial Claim 5 c.Claim Decision 6 d.Appeal of Denied Claims 6 e.Appeal Decision 6 f.Procedures 6 g.Arbitration 7 17.Validity 7 18.Counterparts 7 19.Giving Notice 7 a.To the Company 7 b.To You 7 20.Definitions 8 a.Agreement 8 -i- b.Beneficial Owner 8 c.Board 8 d.Cause 8 e.Change in Control 8 (1)Acquisition of Controlling Interest 8 (2)Change in Board Control 8 (3)Merger Approved 9 (4)Sale of Assets 9 (5)Liquidation or Dissolution 9 (6)Private Transaction 9 f.Code 9 g.Company 9 h.Disability 9 i.Exchange Act 9 j.Good Reason 10 (1)Demotion 10 (2)Pay Cut 10 (3)Relocation 10 (4)Breach of Contract 10 (5)Improper Termination 10 k.Incentive Compensation 10 l.Management Action 11 m.Person 11 n.Potential Change in Control 11 (1)Agreement Signed 11 (2)Notice of Intent to Seek Change in Control 11 (3)Board Declaration 11 o.Separation from Service 11 p.Severance Benefits 11 q.Term of this Agreement 11 (2)Change in Control 11 21.Section 409A 12 -ii- CHANGE IN CONTROL SEVERANCE AGREEMENT This Agreement between ("you") and VERSAR, INC.("Company") has been entered into as of . This Agreement promises you severance benefits if, following a Change of Control, you are terminated without Cause or resign for Good Reason during the Term of this Agreement. Capitalized terms are defined in the last section of this Agreement. 1. Purpose The Company considers a sound and vital management team to be essential. Management personnel who become concerned about the possibility that the Company may undergo a Change in Control may terminate employment or become distracted.
